PUBLISH

                         UNITED STATES COURT OF APPEALS
Filed 1/21/97
                                    TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

              v.                                             No. 96-3165

 JOSEPH D. RIDDICK,

          Defendant-Appellant.




                          Appeal from United States District Court
                                 for the District of Kansas
                                 (D.C. No. 96-3045-JWL)


Joseph D. Riddick, pro se.

Jackie N. Williams, United States Attorney, and Robin D. Fowler, Assistant United States
Attorney, State of Kansas, for the appellee.



Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.*


BRISCOE, Circuit Judge.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered
submitted without oral argument.
       Joseph D. Riddick appeals the order of the district court denying his motion to

vacate and set aside his sentence under 28 U.S.C. § 2255. Riddick contends he received

ineffective assistance of counsel at trial.1 We dismiss the appeal for lack of a substantial

showing of the denial of a constitutional right required by 28 U.S.C. § 2253(c)(2), as

amended by the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214 (April 24, 1996) (AEDPA).

       Riddick was tried and convicted of distributing cocaine base and was sentenced to

135 months' imprisonment. The conviction was affirmed on direct appeal (United States

v. Riddick, 1994 WL 504174 (10th Cir. Oct. 11, 1994)), and Riddick filed a motion to

vacate and set aside his sentence under § 2255. The district court denied his motion on

April 19, 1996, and Riddick filed his notice of appeal on May 3, 1996.

       The President signed the AEDPA into law on April 24, 1996. Prior to that date, a

§ 2255 movant was not required to obtain a certificate of appealability to appeal an

adverse decision by the district court. However, 28 U.S.C. § 2253(c)(2) now requires a

§2255 movant to obtain a certificate of appealability by making a "substantial showing of

the denial of a constitutional right." The certificate of appealability provision does not

apply to § 2255 cases when the notice of appeal was filed before the effective date of the

AEDPA. United States v. Lopez, 100 F.3d 113 (10th Cir. 1996). However, we conclude


       1
          Although the procedural bar rule of United States v. Frady, 456 U.S. 152, 167-68
(1982), applies to § 2255 proceedings, see United States v. Allen, 16 F.3d 377, 378 (10th
Cir. 1994) ("A defendant who fails to present an issue on direct appeal is barred from
raising the issue in a § 2255 motion, unless he can show cause for his procedural default
and actual prejudice resulting from the alleged errors, or can show that a fundamental
miscarriage of justice will occur if his claim is not addressed."), it does not apply to
ineffective assistance of counsel claims. United States v. Galloway, 56 F.3d 1239, 1241
(10th Cir. 1995).

                                             -2-
this provision applies when a § 2255 movant files a notice of appeal after the effective

date of the AEDPA.

       The rules for determining whether a newly-enacted statute applies to pending cases

are set forth in Landgraf v. USI Film Products, 511 U.S. 244, 114 S. Ct. 1483 (1994).

Under Landgraf, if Congress has expressly prescribed the statute's reach, courts simply

follow the intent of Congress. If Congress has not made its intent known, the statute

applies to pending cases unless doing so would give the statute "retroactive effect." A

new statute has retroactive effect if application to a pending case would impair rights

possessed when a party acted, would increase a party's liability for past conduct, or would

impose new duties with respect to completed transactions. Id. at 1505. The essence of

the test for retroactivity is whether the new statute attaches new legal consequences to

events completed before its enactment. Lopez, 100 F. 3d at 116. See Landgraf, 114 S.

Ct. at 1499.

       The AEDPA does not clearly prescribe the reach of amendments to §§ 2253 and

2255. See Hunter v. United States, 1996 WL 706706 (11th Cir. 1996) (en banc).

Applying the new certificate of appealability provisions to pending § 2255 cases in which

the notice of appeal was filed after the effective date of the AEDPA does not increase

Riddick's liability for past conduct or impose new duties with respect to completed

transactions. See id. at *6. Nor does it impair rights Riddick possessed when he acted or

attach new legal consequences to events completed before enactment of the AEDPA.

       The amendment at issue here changed a procedural rule. The reliance interests of

a litigant in procedural matters are diminished because procedural rules regulate

secondary rather than primary conduct. Consequently, changes in procedural rules may


                                            -3-
often be applied in pending cases without raising retroactivity concerns. Landgraf, 114 S.

Ct. at 1502. That is the case here. The right to appeal without obtaining a certificate of

appealability was a mere expectation interest under a rule of procedure. Riddick cannot

argue he relied upon the absence of a certificate of appealability provision when he

committed the underlying crime. Nor could he argue that he relied upon the absence of

that provision during his trial or direct appeal. See Hunter at **6-7. We agree with the

court in Hunter that the certificate of appealability provision applies to pending § 2255

cases in which the notice of appeal is filed after the effective date of the AEDPA.

       We construe Riddick's appeal as a request for a certificate of appealability. See

Hogan v. Zavaras, 93 F.3d 711 (10th Cir. 1996); Lennox v. Evans, 87 F.3d 431, 434 (10th

Cir. 1996). 2 However, we conclude Riddick has failed to make a substantial showing of

the denial of a constitutional right required by § 2253(c)(2), as amended by the AEDPA.

       Riddick argues his counsel failed to seek criminal background information that

could have been used to impeach the informant who was the principal witness against

him. He also argues counsel failed to call a witness who would have impeached the

informant. He contends these omissions by counsel constitute ineffective assistance of

counsel under Strickland v. Washington, 466 U.S. 668 (1984). However, in affirming his

conviction on direct appeal, this court noted the informant's testimony was supported by


       2
          This court's Emergency General Order of October 1, 1996, requires district
courts to consider the propriety of issuing certificates of appealability in the first instance,
but provides that failure of the district court to issue a certificate of appealability within
thirty days of filing the notice of appeal shall be deemed denial of a certificate. Here,
assuming the order of October 1, 1996, applies to appeals pending on that date, the
district court is deemed to have denied the certificate because it did not issue a certificate
within thirty days of the notice of appeal. Accordingly, we may properly construe the
appeal as a request to this court for a certificate of appealability.

                                              -4-
the testimony of two FBI agents and by tapes and transcripts of the drug purchase and the

informant's telephone conversations with Riddick. Given the strength of the evidence

against Riddick, his arguments do not make a substantial showing that counsel's alleged

errors were objectively unreasonable or that they were prejudicial.

       The appeal is DISMISSED.




                                            -5-